DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 of US application 16/589,846 filed 10/1/19 were examined. Examiner filed a non-final rejection on 3/15/22.
Applicant filed amendments on 6/15/22. Claims 1, 9 and 12 were amended. Claim 6 was cancelled. Claims 1-5 and 7-20 are presently pending and presented for examination.

Response to Arguments
Regarding the claim objections: applicant’s amendments have resolved the objection to claim 1. However, the objection to claim 12 has still not been resolved since the claim still reads “the first time interval and the second time interval each includes a same number” rather than “the first time interval and the second time interval each include[[s]] a same number”. Therefore, the objection to claim 1 is withdrawn but the objection to claim 12 is maintained.
Regarding the claim rejections under 35 USC 112: applicant’s amendments have clarified the issues with claim 9 raised by examiner in the non-final rejection. The 112(b) rejections of claim 9 and its dependents are therefore withdrawn. Furthermore, applicant’s cancellation of claim 6 has rendered moot the 112(b) rejection of that claim.
Regarding the claim rejections under 35 USC 103: Applicant's arguments filed 6/15/22 (hereinafter referred to as the “Remarks”) have been fully considered but they are not persuasive.
Regarding claims 1, 9 and 17, applicant argues that, “Burkman [US 20180272870 A1] does not suggest a controller programmed to command the contactor to open at an end of an ignition cycle and, responsive to a rate of change of a voltage difference between the traction battery and the high-voltage bus for each of a first predetermined number of consecutive time intervals being within a predetermined range, cause a display to show a status indicator to indicate the contactor is welded closed during a subsequent ignition cycle, and, responsive to the rate of change for each of a second predetermined number of consecutive time intervals falling outside the predetermined range, enter a shutdown mode without causing the display to show the status indicator for the subsequent ignition cycle. As pointed out by the examiner, Burkman considers the difference-not the rate of change of the difference1-when performing its operations” (emphasis applicant’s) (See at least Page 6 in the Remarks).
However, this argument is not persuasive because Burkman does disclose a controller programmed to command the contactor to open at an end of an ignition cycle (See at least Fig. 5 in Burkman: Burkman discloses that, at operation 514, a check may be performed for an open contactors request [See at least Burkman, 0058]. Burkman further discloses that an open contactor request may result from an ignition off command [See at least Burkman, 0058]) and, responsive to a rate of change of a voltage difference between the traction battery and the high-voltage bus for each of a first predetermined number of consecutive time intervals being within a predetermined range (See at least Fig. 5 in Burkman: Burkman discloses that operation 518 may be performed to detect and identify a shorted (welded) contactor [See at least Burkman, 0058]. Also see at least Fig. 4 in Burkman: Burkman further discloses that a welded contactor may be detected by monitoring outputs of the battery-side voltage sensing device 414 and the load-side voltage sensing device 416 [See at least Burkman, 0046]. In particular, Burkman discloses that, after commanding the main contactor 406 to open, the traction battery voltage may be compared to the load-side voltage a predetermined delay time after commanding the main contactor 406 to open to allow the load-side voltage to decay [See at least Burkman, 0046]. Burkman discloses that if the difference between the traction battery voltage and the load-side voltage is greater than a predetermined amount, then the main contactor 406 is likely opened as commanded; but if the load-side voltage is within a predetermined voltage range of the traction battery voltage, then the main contactor 406 is likely still closed, and in this manner, a main contactor 406 that is welded shut may be detected [See at least Burkman, 0046]. Burkman discloses that, for example, if the load-side voltage did not decay (e.g., is approximately equal to the traction battery voltage) then the main contactor 406 is likely still closed [See at least Burkman, 0046]. Because [Burkman, 0046] explicitly discloses that the voltage difference is measured “a predetermined delay time after commanding the main contactor 406 to open”, Burkman therefore discloses detecting a difference in voltage over a period of time, which examiner interprets as applicant’s “rate of change of a voltage difference”), cause a display to show a status indicator to indicate the contactor is welded closed (Burkman discloses that a diagnostic indication, such as a diagnostic message or lamp, may be provided to indicate the shorted contactor condition to inform the operator that the contactor module should be serviced soon [See at least Burkman, 0051]), and, responsive to the rate of change for each of a second predetermined number of consecutive time intervals falling outside the predetermined range (See at least Fig. 4 in Burkman: Burkman discloses that, after commanding the main contactor 406 to open, the traction battery voltage may be compared to the load-side voltage a predetermined delay time after commanding the main contactor 406 to open to allow the load-side voltage to decay [See at least Burkman, 0046]. Burkman discloses that if the difference between the traction battery voltage and the load-side voltage is greater than a predetermined amount, then the main contactor 406 is likely opened as commanded [See at least Burkman, 0046]. Because [Burkman, 0046] explicitly discloses that the voltage difference is measured “a predetermined delay time after commanding the main contactor 406 to open”, Burkman therefore discloses detecting a difference in voltage over a period of time, which examiner interprets as applicant’s “rate of change of a voltage difference”), enter a shutdown mode (See at least Fig. 5 in Burkman: Burkman discloses that operation 516 may be performed to open the contactors [See at least Burkman, 0058]. It will be appreciated that, if the contactors 406 open as commanded as disclosed in [Burkman, 0046], then this may be regarded as a shutdown mode). Because [Burkman, 0046] explicitly teaches that the voltage difference is measured “a predetermined delay time after commanding the main contactor 406 to open”, Burkman therefore discloses detecting a difference in voltage over a period of time, which examiner interprets as applicant’s “rate of change of a voltage difference”. If applicant wishes to claim a different definition of “rate of change of a voltage difference”, applicant may amend the claims accordingly to clarify this. 
	For at least the above stated reasons, claims 1, 9 and 17 and their dependents are not allowable over the prior art of record.

Claim Objections
Claim 12 is objected to because of the following informalities:
In claim 12, “the first time interval and the second time interval each includes a same number” should be “the first time interval and the second time interval each include[[s]] a same number” (remove the ‘s’)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Burkman et al. (US 20180272870 A1) in view of Gonzales et al. (US 20150191088 A1), hereinafter referred to as Burkman and Gonzales, respectively.
Regarding claim 1, Burkman discloses A vehicle comprising: 
a traction battery (See at least Fig. 1 in Burkman: Burkman discloses that vehicle 112 comprises a battery pack or traction battery 124 [See at least Burkman, 0017]); 
a contactor configured to selectively electrically couple a terminal of the traction battery to a terminal of a high-voltage bus (See at least Fig. 1 in Burkman: Burkman discloses that vehicle 112 comprises a contactor module 142 which includes one or more contactors configured to isolate the traction battery 124 from a high-voltage bus or load bus 152 when opened and connect the traction battery 124 to the high-voltage load bus 152 when closed [See at least Burkman, 0017]); and 
a controller programmed to command the contactor to open at an end of an ignition cycle (See at least Fig. 5 in Burkman: Burkman discloses that, at operation 514, a check may be performed for an open contactors request [See at least Burkman, 0058]. Burkman further discloses that an open contactor request may result from an ignition off command [See at least Burkman, 0058]) and, responsive to a rate of change of a voltage difference between the traction battery and the high-voltage bus for each of a first predetermined number of consecutive time intervals being within a predetermined range (See at least Fig. 5 in Burkman: Burkman discloses that operation 518 may be performed to detect and identify a shorted (welded) contactor [See at least Burkman, 0058]. Also see at least Fig. 4 in Burkman: Burkman further discloses that a welded contactor may be detected by monitoring outputs of the battery-side voltage sensing device 414 and the load-side voltage sensing device 416 [See at least Burkman, 0046]. In particular, Burkman discloses that, after commanding the main contactor 406 to open, the traction battery voltage may be compared to the load-side voltage a predetermined delay time after commanding the main contactor 406 to open to allow the load-side voltage to decay [See at least Burkman, 0046]. Burkman discloses that if the difference between the traction battery voltage and the load-side voltage is greater than a predetermined amount, then the main contactor 406 is likely opened as commanded; but if the load-side voltage is within a predetermined voltage range of the traction battery voltage, then the main contactor 406 is likely still closed, and in this manner, a main contactor 406 that is welded shut may be detected [See at least Burkman, 0046]. Burkman discloses that, for example, if the load-side voltage did not decay (e.g., is approximately equal to the traction battery voltage) then the main contactor 406 is likely still closed [See at least Burkman, 0046]. Because [Burkman, 0046] explicitly discloses that the voltage difference is measured “a predetermined delay time after commanding the main contactor 406 to open”, Burkman therefore discloses detecting a difference in voltage over a period of time, which examiner interprets as applicant’s “rate of change of a voltage difference”), cause a display to show a status indicator to indicate the contactor is welded closed (Burkman discloses that a diagnostic indication, such as a diagnostic message or lamp, may be provided to indicate the shorted contactor condition to inform the operator that the contactor module should be serviced soon [See at least Burkman, 0051]), and, responsive to the rate of change for each of a second predetermined number of consecutive time intervals falling outside the predetermined range (See at least Fig. 4 in Burkman: Burkman discloses that, after commanding the main contactor 406 to open, the traction battery voltage may be compared to the load-side voltage a predetermined delay time after commanding the main contactor 406 to open to allow the load-side voltage to decay [See at least Burkman, 0046]. Burkman discloses that if the difference between the traction battery voltage and the load-side voltage is greater than a predetermined amount, then the main contactor 406 is likely opened as commanded [See at least Burkman, 0046]. Because [Burkman, 0046] explicitly discloses that the voltage difference is measured “a predetermined delay time after commanding the main contactor 406 to open”, Burkman therefore discloses detecting a difference in voltage over a period of time, which examiner interprets as applicant’s “rate of change of a voltage difference”), enter a shutdown mode (See at least Fig. 5 in Burkman: Burkman discloses that operation 516 may be performed to open the contactors [See at least Burkman, 0058]. It will be appreciated that, if the contactors 406 open as commanded as disclosed in [Burkman, 0046], then this may be regarded as a shutdown mode).
	However, Burkman does not explicitly teach the vehicle where, when the contactor is welded, the controller is programmed to cause a display to show a status indicator to indicate the contactor is welded closed during a subsequent ignition cycle and, when the contactor is not welded, the controller is programmed to perform actions without causing the display to show the status indicator for the subsequent ignition cycle (emphasis added).
	However, Gonzales does teach a traction battery contactor weld detection system where, when the contactor is welded, the controller is programmed to cause a display to show a status indicator to indicate the contactor is welded closed during a subsequent ignition cycle (See at least Fig. 3 in Gonzales: Gonzales teaches that the method 100 detects that the contactor has welded closed at a step 130, during the ignition cycle and prior to commanding the contactor to open [See at least Gonzales, 0046]. Gonzales further teaches that, at a step 140, the method takes corrective action in response to the contactor that has welded closed, such as displaying a warning light to an operator of the vehicle [See at least Gonzales, 0048]) and, when the contactor is not welded, the controller is programmed to perform actions without causing the display to show the status indicator for the subsequent ignition cycle (See at least Fig. 3 in Gonzales: Gonzales teaches in the figure that, if the welding of the contactor is never detected at step 130, then the method will never reach step 140. It will therefore be appreciated that, as per at least [Gonzales, 0046 and 0048], the warning light will not be displayed) (emphasis added). Both Gonzales and Burkman teach methods where a contactor is known to be welded early in an ignition cycle (See at least Fig. 5 in Burkman: Burkman discloses that at operation 504, data regarding shorted contactors may be retrieved-- for example, previously performed diagnostic tests may store shorted contactor information in non-volatile memory [See at least Burkman, 0053]. It will therefore be appreciated that the invention of Burkman is aware of previously shorted contactors at the beginning of a subsequent cycle, and that Burkman is simply missing the feature of explicitly displaying an indication earlier than the end of the ignition cycle). However, only Gonzales explicitly teaches where an indicator indicating a welded contactor may be displayed earlier in an ignition cycle, as soon as the contactor is known to be welded, rather than waiting until the end of the ignition cycle when the system attempts to open the contactors.
	It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the traction battery contactor welding alert system of Burkman to also display the indicator as soon as a welded contactor is detected, so that the welded contactor indication can appear earlier in subsequent ignition cycles if the contactor remains welded. Doing so improves safety of the system by providing notification of this unsafe condition to an operator sooner.

Regarding claim 4, Burkman in view of Gonzales teaches The vehicle of claim 1, wherein the controller is further programmed to store a diagnostic code responsive to the rate of change for each of the first predetermined number of consecutive time intervals being within the predetermined range (See at least Fig. 5 in Burkman: Burkman discloses that, at operation 520, shorted contactor data may be stored in non-volatile memory for later retrieval [See at least Burkman, 0058]. Under examiner’s broadest reasonable interpretation of this claim, the entire ignition cycle may be regarded as a single time interval, and therefore the first predetermined number of consecutive time intervals is 1).

Regarding claim 5, Burkman in view of Gonzales teaches The vehicle of claim 1, wherein the controller is further programmed to evaluate the rate of change between consecutive voltage measurements (See at least Fig. 4 in Burkman: Burkman discloses that, after commanding the main contactor 406 to open, the traction battery voltage may be compared to the load-side voltage a predetermined delay time after commanding the main contactor 406 to open to allow the load-side voltage to decay [See at least Burkman, 0046]. Burkman discloses that if the difference between the traction battery voltage and the load-side voltage is greater than a predetermined amount, then the main contactor 406 is likely opened as commanded; but if the load-side voltage is within a predetermined voltage range of the traction battery voltage, then the main contactor 406 is likely still closed, and in this manner, a main contactor 406 that is welded shut may be detected [See at least Burkman, 0046]. Also see at least Fig. 4 in Burkman: Burkman further discloses that the contactor controller 420 may receive a signal from the battery-side voltage sensing device 414 that is indicative of the traction battery voltage [See at least Burkman, 0043]. Since both the battery voltage and the high-voltage bus voltage are measured and compared to each other in real time, the process of [Burkman, 0046] may be regarded as comparing consecutive voltage measurements).

Regarding claim 8, Burkman in view of Gonzales teaches The vehicle of claim 1, wherein the controller is further programmed to, responsive to a voltage of the high-voltage bus falling below a predetermined low-voltage threshold (See at least Fig. 4 in Burkman: Burkman discloses that, after commanding the main contactor 406 to open, the traction battery voltage may be compared to the load-side voltage a predetermined delay time after commanding the main contactor 406 to open to allow the load-side voltage to decay [See at least Burkman, 0046]. Burkman discloses that if the difference between the traction battery voltage and the load-side voltage is greater than a predetermined amount, then the main contactor 406 is likely opened as commanded [See at least Burkman, 0046]), enter the shutdown mode (See at least Fig. 5 in Burkman: Burkman discloses that operation 516 may be performed to open the contactors [See at least Burkman, 0058]. It will be appreciated that, if the contactors 406 open as commanded as disclosed in [Burkman, 0046], then this may be regarded as a shutdown mode) without causing the display to show the status indicator for the subsequent ignition cycle (See at least Fig. 3 in Gonzales: Gonzales teaches in the figure that, if the welding of the contactor is never detected at step 130, then the method will never reach step 140. It will therefore be appreciated that, as per at least [Gonzales, 0046 and 0048], the warning light will not be displayed).

Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Burkman et al. (US 20180272870 A1) in view of Gonzales et al. (US 20150191088 A1) in further view of Wolft (US 20130035819 A1), hereinafter referred to as Wolft.
Regarding claim 2, Burkman in view of Gonzales teaches The vehicle of claim 1.
However, Burkman does not explicitly disclose the vehicle wherein values defining the predetermined range are based on values of a resistance and a capacitance that are coupled to the high-voltage bus through which the high-voltage bus is passively discharged when the contactor is opened.
However, Wolft does a method for detecting whether a traction battery contactor has welded wherein values defining the predetermined range are based on values of a resistance and a capacitance that are coupled to the high-voltage bus through which the high-voltage bus is passively discharged when the contactor is opened (See at least Fig. 1 in Wolft: Wolft teaches that a high-voltage power supply comprises discharge circuit 12, which operates to reduce the intermediate circuit voltage remaining on the capacitor 7, after the high-voltage supply has been disconnected, within a short time to a value that is smaller than a voltage that is safe to touch (60 V), and that to this end the discharge switching means 14 is closed and the charges of the capacitor 7 are discharged through the discharge resistor 13 [See at least Wolft, 0030]. Also see at least Fig. 2 in Wolft: Wolft further teaches that it is now proposed to consider the time it takes until a limit voltage below the output voltage 18 of the high-voltage battery voltage 2 is reached, since If the high-voltage supply is disconnected at the time 20 and the discharge switching means 14 is closed and if the threshold voltage 19 is attained at the time 21, then the difference between the times 20 and 21 is considered [See at least Wolft, 0033]. Wolft teaches that if this time difference exceeds a threshold time, then a malfunction has occurred, and that in this way, malfunctions the first type can be detected, wherein a discharge is not possible at all [See at least Wolft, 0033]. Wolft further teaches that a malfunction of the first type may occur when the switching means 8 and 11 of the high-voltage battery 2 can no longer be opened [See at least Wolft, 0034]. Wolft further teaches that the battery 2 sends a CAN signal when switching means 8 and 11 are opened [See at least Wolft, 0034]. It will therefore be appreciated by anyone of ordinary skill in the art that welding of switching means 8 and 11 is detected when (1) the time taken for the voltage to decrease is longer than usual and (2) when the battery does not send the CAN signal indicating that the switching means 8 and 11 are open). Both Wolft and Burkman teach methods for diagnosing welding of traction battery isolation relays. However, only Wolft explicitly teaches where a resistor-capacitor discharge circuit which, under normal circumstances, passively dissipates voltage can be used, in combination with a CAN line, to determine whether or not the relays have welded.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the battery isolation relay diagnosis method of Burkman to also utilize a normally passive resistor-capacitor discharge circuit to diagnose whether or not the isolation relays have welded. Any of ordinary skill in the art will appreciate that all high-voltage electric vehicle power systems have discharge circuits, so it is convenient to appropriate this already omnipresent component to also assist the user with diagnosing whether or not isolation relays have been welded, which improves safety of the system.

Regarding claim 3, Burkman in view of Gonzales in further view of Wolft teaches The vehicle of claim 1.
However, Burkman does not explicitly teach the vehicle wherein the first predetermined number of consecutive time intervals and the second predetermined number of consecutive time intervals each define a duration that is less than a time for a voltage of the high-voltage bus voltage to decay from a voltage of the traction battery to below a predetermined low-voltage threshold.
However, Wolft does teach a method for detecting whether a traction battery contactor has welded wherein the first predetermined number of consecutive time intervals and the second predetermined number of consecutive time intervals each define a duration that is less than a time for a voltage of the high-voltage bus voltage to decay from a voltage of the traction battery to below a predetermined low-voltage threshold (See at least Fig. 2 in Wolft: Wolft further teaches that it is now proposed to consider the time it takes until a limit voltage below the output voltage 18 of the high-voltage battery voltage 2 is reached, since If the high-voltage supply is disconnected at the time 20 and the discharge switching means 14 is closed and if the threshold voltage 19 is attained at the time 21, then the difference between the times 20 and 21 is considered [See at least Wolft, 0033]. Wolft teaches that if this time difference exceeds a threshold time (which may be regarded as applicant’s “first predetermined number of consecutive time intervals”), then a malfunction has occurred, and that in this way, malfunctions the first type can be detected, wherein a discharge is not possible at all [See at least Wolft, 0033]. Wolft further teaches that a malfunction of the first type may occur when the switching means 8 and 11 of the high-voltage battery 2 can no longer be opened [See at least Wolft, 0034]. Wolft further teaches that the battery 2 sends a CAN signal when switching means 8 and 11 are opened [See at least Wolft, 0034].
The situation in which the malfunction is not detected may be regarded as occurring during applicant’s “second predetermined number of consecutive time intervals”. It will be appreciated that, in both malfunctioning and normal scenarios, the execution time is by definition less than the amount of time needed for the voltage to drop below level 19 shown in Fig. 2, and therefore, the execution times in both cases are less than the amount of time needed for the voltage to drop below level 19 in the malfunctioning case). Both Wolft and Burkman teach methods for diagnosing welding of traction battery isolation relays. However, only Wolft explicitly teaches where a resistor-capacitor discharge circuit which, under normal circumstances, passively dissipates voltage can be used, in combination with a CAN line and a controller which measures the time it takes the measured voltage to reach a certain lower value, to determine whether or not the relays have welded.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the battery isolation relay diagnosis method of Burkman to also utilize a normally passive resistor-capacitor discharge circuit and time measurements related to the same to diagnose whether or not the isolation relays have welded. Any of ordinary skill in the art will appreciate that all high-voltage electric vehicle power systems have discharge circuits, so it is convenient to appropriate this already omnipresent component to also assist the user with diagnosing whether or not isolation relays have been welded, which improves safety of the system.

Regarding claim 7, Burkman in view of Gonzales teaches The vehicle of claim 1.
However, Burkman does not explicitly teach the vehicle wherein the second predetermined number of consecutive time intervals is less than the first predetermined number of consecutive time intervals.
However, Wolft does teach a method for detecting whether a traction battery contactor has welded wherein the second predetermined number of consecutive time intervals is less than the first predetermined number of consecutive time intervals (See at least Fig. 2 in Wolft: Wolft further teaches that it is now proposed to consider the time it takes until a limit voltage below the output voltage 18 of the high-voltage battery voltage 2 is reached, since If the high-voltage supply is disconnected at the time 20 and the discharge switching means 14 is closed and if the threshold voltage 19 is attained at the time 21, then the difference between the times 20 and 21 is considered [See at least Wolft, 0033]. Wolft teaches that if this time difference exceeds a threshold time (which may be regarded as applicant’s “first predetermined number of consecutive time intervals”), then a malfunction has occurred, and that in this way, malfunctions the first type can be detected, wherein a discharge is not possible at all [See at least Wolft, 0033]. Wolft further teaches that a malfunction of the first type may occur when the switching means 8 and 11 of the high-voltage battery 2 can no longer be opened [See at least Wolft, 0034]. Wolft further teaches that the battery 2 sends a CAN signal when switching means 8 and 11 are opened [See at least Wolft, 0034].
The situation in which the malfunction is not detected may be regarded as occurring during applicant’s “second predetermined number of consecutive time intervals”, and it will be appreciated that the duration of this time, in any number of consistent units of time, is less than that of the “first predetermined number of consecutive time intervals” wherein the malfunction occurs). Both Wolft and Burkman teach methods for diagnosing welding of traction battery isolation relays. However, only Wolft explicitly teaches where a resistor-capacitor discharge circuit which, under normal circumstances, passively dissipates voltage can be used, in combination with a CAN line and a controller which measures the time it takes the measured voltage to reach a certain lower value, to determine whether or not the relays have welded.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the battery isolation relay diagnosis method of Burkman to also utilize a normally passive resistor-capacitor discharge circuit and time measurements related to the same to diagnose whether or not the isolation relays have welded. Any of ordinary skill in the art will appreciate that all high-voltage electric vehicle power systems have discharge circuits, so it is convenient to appropriate this already omnipresent component to also assist the user with diagnosing whether or not isolation relays have been welded, which improves safety of the system.

Claims 9-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Burkman et al. (US 20180272870 A1) in view of Cho et al. (US 20200025832 A1), hereinafter referred to as Cho.
Regarding claim 9, Burkman discloses A power distribution system for a vehicle (See at least Fig. 1 in Burkman: Burkman discloses that vehicle 112 comprises a battery pack or traction battery 124 that provides a high voltage direct current (DC) output via contactor module 142 [See at least Burkman, 0017]) comprising: 
a contactor configured to selectively electrically couple a terminal of a traction battery to a corresponding terminal of a high-voltage bus (See at least Fig. 1 in Burkman: Burkman discloses that vehicle 112 comprises a contactor module 142 which includes one or more contactors configured to isolate the traction battery 124 from a high-voltage bus or load bus 152 when opened and connect the traction battery 124 to the high-voltage load bus 152 when closed [See at least Burkman, 0017]); and 
a controller programmed to command the contactor to transition from closed to open (See at least Fig. 5 in Burkman: Burkman discloses that, at operation 514, a check may be performed for an open contactors request [See at least Burkman, 0058]. Burkman further discloses that an open contactor request may result from an ignition off command [See at least Burkman, 0058]) and, responsive to a rate of change of a difference between a first voltage difference between a traction battery voltage and a high-voltage bus voltage and a second voltage difference between a traction battery voltage and a high-voltage bus voltage  being within a predetermined range over each of a predetermined number of time intervals (See at least Fig. 5 in Burkman: Burkman discloses that operation 518 may be performed to detect and identify a shorted (welded) contactor [See at least Burkman, 0058]. Also see at least Fig. 4 in Burkman: Burkman further discloses that a welded contactor may be detected by monitoring outputs of the battery-side voltage sensing device 414 and the load-side voltage sensing device 416 [See at least Burkman, 0046]. In particular, Burkman discloses that, after commanding the main contactor 406 to open, the traction battery voltage may be compared to the load-side voltage a predetermined delay time after commanding the main contactor 406 to open to allow the load-side voltage to decay [See at least Burkman, 0046]. Burkman discloses that if the difference between the traction battery voltage and the load-side voltage is greater than a predetermined amount, then the main contactor 406 is likely opened as commanded; but if the load-side voltage is within a predetermined voltage range of the traction battery voltage, then the main contactor 406 is likely still closed, and in this manner, a main contactor 406 that is welded shut may be detected [See at least Burkman, 0046]. Because [Burkman, 0046] explicitly discloses that the voltage difference is measured “a predetermined delay time after commanding the main contactor 406 to open”, Burkman therefore discloses detecting a difference in voltage over a period of time, which examiner interprets as applicant’s “rate of change of a voltage difference”. Burkman further discloses that, for example, if the load-side voltage did not decay (e.g., is approximately equal to the traction battery voltage) then the main contactor 406 is likely still closed [See at least Burkman, 0046]), cause a display in the vehicle to show a status indicator indicative of the contactor being welded closed (Burkman discloses that a diagnostic indication, such as a diagnostic message or lamp, may be provided to indicate the shorted contactor condition to inform the operator that the contactor module should be serviced soon [See at least Burkman, 0051]).
However, Burkman does not explicitly teach the system where the first voltage difference and second voltage difference are an average of a first set of voltage differences and an average of a second set of voltage differences, respectively.
However, Cho teaches a method for identifying a short in a battery where the first voltage difference and second voltage difference are an average of a first set of voltage differences and an average of a second set of voltage differences, respectively (Cho teaches that, as part of a battery short detection method, when the difference between the voltage average of the second voltage group VG2 and the voltage average of the first voltage group VG1 is equal to or more than the first threshold Th1, the detecting unit 30 determines that the internal short occurs in the battery 10 [See at least Cho, 0088]. Cho further teaches that the measurements of the first voltage group VG1 are taken prior to the measurements of the second voltage group VG2 [See at least Cho, 0076]). Both Cho and Burkman teach methods for evaluating battery faults by comparing two voltages. However, only Cho explicitly teaches where, for each voltage measurement utilized in the comparison, a plurality of measurements are taken and their average is calculated so that averages for two different time points for the same voltage can be compared.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify each voltage difference measurement used by Burkman in Burkman’s fault detection method to also be the result of averaging multiple sampled voltage values, and to take an average voltage difference for an earlier time and compare it to a voltage difference for a later time, as in Cho. Doing so improves accuracy by gathering more data, which may provide more representative results in comparisons and computations.

Regarding claim 10, Burkman in view of Cho teaches The power distribution system of claim 9, wherein the first set of voltage differences are consecutive measurements over a first time interval and the second set of voltage differences are consecutive measurements over a second time interval (Cho teaches that detecting unit 30 determines a first voltage group VG1 including voltage values measured at the plurality of measurement time points t−23 to t−14 and a second voltage group VG2 including voltage values measured at the plurality of measurement time points t−9 to t0 [See at least Cho, 0076]).

	Regarding claim 11, Burkman in view of Cho teaches The power distribution system of claim 10, wherein the second time interval immediately follows the first time interval (See at least Fig. 4 in Cho: Cho teaches that the detecting unit 30 may determine the voltage groups VG1 and VG2 so that a predetermined interval including at least one measurement time point t−13 to t−10 exists between the time period t−23 to t−14 corresponding to the first voltage group VG1 and the time period t−9 to t0 corresponding to the second voltage group VG2 [See at least Cho, 0077]. Cho further discloses, however, that the exemplary embodiment of the present invention is not limited thereto, and there may be no time gap between the time periods corresponding to the voltage groups VG1 and VG2 [See at least Cho, 0077]).

	Regarding claim 12, Burkman in view of Cho teaches The power distribution system of claim 10, wherein the first time interval and the second time interval each includes a same number of voltage measurements (See at least Fig. 4 in Cho: Cho teaches that, in FIG. 4, it is illustrated that the number of voltage values included in each of the voltage groups VG1 and VG2 are equal to each other [See at least Cho, 0079]).

Regarding claim 14, Burkman in view of Cho teaches The power distribution system of claim 9, wherein the predetermined number of time intervals defines a duration that is less than a time for the high-voltage bus voltage to decay to less than a predetermined low-voltage threshold (See at least Fig. 4 in Burkman: Burkman discloses that, after commanding the main contactor 406 to open, the traction battery voltage may be compared to the load-side voltage a predetermined delay time after commanding the main contactor 406 to open to allow the load-side voltage to decay [See at least Burkman, 0046]. Burkman discloses that if the difference between the traction battery voltage and the load-side voltage is greater than a predetermined amount, then the main contactor 406 is likely opened as commanded; but if the load-side voltage is within a predetermined voltage range of the traction battery voltage, then the main contactor 406 is likely still closed, and in this manner, a main contactor 406 that is welded shut may be detected [See at least Burkman, 0046]. It will be appreciated that, by the end of the predetermined delay time in the welded case, the voltage has not adequately decayed to be less than the range, and that therefore, the amount of time needed for it to do so would be longer than the predetermined delay time).

Regarding claim 15, Burkman in view of Cho teaches The power distribution system of claim 9, wherein the controller is further programmed to, responsive to the rate of change over each of a second predetermined number of time intervals falling outside of the predetermined range (See at least Fig. 4 in Burkman: Burkman discloses that, after commanding the main contactor 406 to open, the traction battery voltage may be compared to the load-side voltage a predetermined delay time after commanding the main contactor 406 to open to allow the load-side voltage to decay [See at least Burkman, 0046]. Burkman discloses that if the difference between the traction battery voltage and the load-side voltage is greater than a predetermined amount, then the main contactor 406 is likely opened as commanded [See at least Burkman, 0046]), cause the controller to enter a low-power mode (See at least Fig. 5 in Burkman: Burkman discloses that operation 516 may be performed to open the contactors [See at least Burkman, 0058]. It will be appreciated that, if the contactors 406 open as commanded as disclosed in [Burkman, 0046], then this may be regarded as a low-power mode) without causing the display to show the status indicator (Burkman discloses that a diagnostic indication may be provided to indicate a shorted contactor condition-- for example, a diagnostic message or lamp may be output to a display to inform the operator that the contactor module should be serviced soon [See at least Burkman, 0051]. It will be appreciated by anyone of ordinary skill in the art that, if there is not a shorted contactor, then no diagnostic lamp or message indicating a shorted contactor will be displayed. Other references, such as [Gonzales, 0046 and 0048], cited elsewhere in this office action elaborate on this point even further).

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burkman et al. (US 20180272870 A1) in view of Cho et al. (US 20200025832 A1) in further view of Wolft (US 20130035819 A1).
Regarding claim 13, Burkman in view of Cho teaches The power distribution system of claim 9.
However, Burkman does not explicitly disclose wherein values defining the predetermined range are based on values of a resistance and a capacitance that are coupled to the high-voltage bus through which the high-voltage bus is passively discharged when the contactor is opened.
However, Wolft does a method for detecting whether a traction battery contactor has welded wherein values defining the predetermined range are based on values of a resistance and a capacitance that are coupled to the high-voltage bus through which the high-voltage bus is passively discharged when the contactor is opened (See at least Fig. 2 in Wolft: Wolft further teaches that it is now proposed to consider the time it takes until a limit voltage below the output voltage 18 of the high-voltage battery voltage 2 is reached, since If the high-voltage supply is disconnected at the time 20 and the discharge switching means 14 is closed and if the threshold voltage 19 is attained at the time 21, then the difference between the times 20 and 21 is considered [See at least Wolft, 0033]. Wolft teaches that if this time difference exceeds a threshold time, then a malfunction has occurred, and that in this way, malfunctions the first type can be detected, wherein a discharge is not possible at all [See at least Wolft, 0033]. Wolft further teaches that a malfunction of the first type may occur when the switching means 8 and 11 of the high-voltage battery 2 can no longer be opened [See at least Wolft, 0034]. Wolft further teaches that the battery 2 sends a CAN signal when switching means 8 and 11 are opened [See at least Wolft, 0034]). Both Wolft and Burkman teach methods for diagnosing welding of traction battery isolation relays. However, only Wolft explicitly teaches where a resistor-capacitor discharge circuit which, under normal circumstances, passively dissipates voltage can be used, in combination with a CAN line and a controller which measures the time it takes the measured voltage to reach a certain lower value, to determine whether or not the relays have welded.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the battery isolation relay diagnosis method of Burkman to also utilize a normally passive resistor-capacitor discharge circuit and time measurements related to the same to diagnose whether or not the isolation relays have welded. Any of ordinary skill in the art will appreciate that all high-voltage electric vehicle power systems have discharge circuits, so it is convenient to appropriate this already omnipresent component to also assist the user with diagnosing whether or not isolation relays have been welded, which improves safety of the system.

Regarding claim 16, Burkman in view of Cho teaches The power distribution system of claim 15.
However, Burkman does not explicitly disclose the system wherein the second predetermined number of time intervals is different than the predetermined number of time intervals.
However, Wolft does teach a method a method for detecting whether a traction battery contactor has welded wherein the second predetermined number of time intervals (in the non-welding case) is different than the predetermined number of time intervals (See at least Fig. 2 in Wolft: Wolft teaches that inability to close a traction battery relay may be detected by considering the time it takes until a limit voltage below the output voltage 18 of the high-voltage battery voltage 2 is reached, since If the high-voltage supply is disconnected at the time 20 and the discharge switching means 14 is closed and if the threshold voltage 19 is attained at the time 21, then the difference between the times 20 and 21 is considered [See at least Wolft, 0033].  Wolft teaches that if this time difference exceeds a threshold time (which may be regarded as applicant’s “predetermined number of consecutive time intervals”), then a malfunction has occurred, and that in this way, malfunctions the first type can be detected, wherein a discharge is not possible at all [See at least Wolft, 0033]. Wolft further teaches that a malfunction of the first type may occur when the switching means 8 and 11 of the high-voltage battery 2 can no longer be opened [See at least Wolft, 0034]. Wolft further teaches that the battery 2 sends a CAN signal when switching means 8 and 11 are opened [See at least Wolft, 0034].
The situation in which the malfunction is not detected may be regarded as occurring during applicant’s “second predetermined number of time intervals”, and it will be appreciated from [Wolft, 0033] that it is different in length from the time interval in which the malfunction occurs). Both Wolft and Burkman teach methods for diagnosing welding of traction battery isolation relays. However, only Wolft explicitly teaches where a detection duration consisting of a number of time units is different in length between the welded and non-welded situations, and used to detect welding or normal operation, respectively.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the battery isolation relay diagnosis method of Burkman to also utilize a normally passive resistor-capacitor discharge circuit and time measurements related to the same to diagnose whether or not the isolation relays have welded, as in Wolft. Any of ordinary skill in the art will appreciate that all high-voltage electric vehicle power systems have discharge circuits, so it is convenient to appropriate this already omnipresent component to also assist the user with diagnosing whether or not isolation relays have been welded, which improves safety of the system.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burkman et al. (US 20180272870 A1) in view of Wolft (US 20130035819 A1), hereinafter referred to as Burkman and Wolft, respectively.
Regarding claim 17, Burkman discloses A method (See at least Fig. 5 in Burkman: Burkman discloses a method 500 for determining whether or not contactors of a traction battery of a vehicle are welded shut (“shorted”) [See at least Burkman, 0052-0058]) comprising: 
commanding by a controller, a contactor disposed between a terminal of a traction battery and a terminal of a high-voltage bus to transition from closed to open (See at least Fig. 5 in Burkman: Burkman discloses that, at operation 514, a check may be performed for an open contactors request [See at least Burkman, 0058]. Burkman further discloses that an open contactor request may result from an ignition off command [See at least Burkman, 0058]); and 
outputting, by the controller, to a display a status indicator indicative of a welded contactor (Burkman discloses that a diagnostic indication, such as a diagnostic message or lamp, may be provided to indicate a shorted (welded) contactor condition to inform the operator that the contactor module should be serviced soon [See at least Burkman, 0051]) responsive to a rate of change of a voltage difference between a traction battery and a high-voltage bus over each of a predetermined number of consecutive time intervals being within a predetermined range (See at least Fig. 5 in Burkman: Burkman discloses that operation 518 may be performed to detect and identify a shorted (welded) contactor [See at least Burkman, 0058]. Also see at least Fig. 4 in Burkman: Burkman further discloses that a welded contactor may be detected by monitoring outputs of the battery-side voltage sensing device 414 and the load-side voltage sensing device 416 [See at least Burkman, 0046]. In particular, Burkman discloses that, after commanding the main contactor 406 to open, the traction battery voltage may be compared to the load-side voltage a predetermined delay time after commanding the main contactor 406 to open to allow the load-side voltage to decay [See at least Burkman, 0046]. Burkman discloses that if the difference between the traction battery voltage and the load-side voltage is greater than a predetermined amount, then the main contactor 406 is likely opened as commanded; but if the load-side voltage is within a predetermined voltage range of the traction battery voltage, then the main contactor 406 is likely still closed, and in this manner, a main contactor 406 that is welded shut may be detected [See at least Burkman, 0046]. Burkman discloses that, for example, if the load-side voltage did not decay (e.g., is approximately equal to the traction battery voltage) then the main contactor 406 is likely still closed [See at least Burkman, 0046]).
However, Burkman does not explicitly teach the method wherein the rate of change of the voltage difference between the traction battery and the high-voltage bus varies according to values of a resistance and a capacitance that are coupled to the high-voltage bus through which the high-voltage bus passively discharges when the contactor is opened.
However, Wolft does a method for detecting whether a traction battery contactor has welded wherein the rate of change of the voltage difference between the traction battery and the high-voltage bus varies according to values of a resistance and a capacitance that are coupled to the high-voltage bus through which the high-voltage bus passively discharges when the contactor is opened (See at least Fig. 1 in Wolft: Wolft teaches that a high-voltage power supply comprises discharge circuit 12, which operates to reduce the intermediate circuit voltage remaining on the capacitor 7, after the high-voltage supply has been disconnected, within a short time to a value that is smaller than a voltage that is safe to touch (60 V), and that to this end the discharge switching means 14 is closed and the charges of the capacitor 7 are discharged through the discharge resistor 13 [See at least Wolft, 0030]. Also see at least Fig. 2 in Wolft: Wolft further teaches that it is now proposed to consider the time it takes until a limit voltage below the output voltage 18 of the high-voltage battery voltage 2 is reached, since If the high-voltage supply is disconnected at the time 20 and the discharge switching means 14 is closed and if the threshold voltage 19 is attained at the time 21, then the difference between the times 20 and 21 is considered [See at least Wolft, 0033]. Wolft teaches that if this time difference exceeds a threshold time, then a malfunction has occurred, and that in this way, malfunctions the first type can be detected, wherein a discharge is not possible at all [See at least Wolft, 0033]. Wolft further teaches that a  malfunction of the first type may occur when the switching means 8 and 11 of the high-voltage battery 2 can no longer be opened [See at least Wolft, 0034]. Wolft further teaches that the battery 2 sends a CAN signal when switching means 8 and 11 are opened [See at least Wolft, 0034]. It will therefore be appreciated by anyone of ordinary skill in the art that welding of switching means 8 and 11 is detected when (1) the time taken for the voltage to decrease is longer than usual and (2) when the battery does not send the CAN signal indicating that the switching means 8 and 11 are open). Both Wolft and Burkman teach methods for diagnosing welding of traction battery isolation relays. However, only Wolft explicitly teaches where a resistor-capacitor discharge circuit which, under normal circumstances, passively dissipates voltage can be used, in combination with a CAN line, to determine whether or not the relays have welded.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the battery isolation relay diagnosis method of Burkman to also utilize a normally passive resistor-capacitor discharge circuit to diagnose whether or not the isolation relays have welded. Any of ordinary skill in the art will appreciate that all high-voltage electric vehicle power systems have discharge circuits, so it is convenient to appropriate this already omnipresent component to also assist the user with diagnosing whether or not isolation relays have been welded, which improves safety of the system.

Regarding claim 18, Burkman in view of Wolft teaches The method of claim 17 further comprising entering a controller shutdown mode (See at least Fig. 4 in Burkman: Burkman discloses that, after commanding the main contactor 406 to open, the traction battery voltage may be compared to the load-side voltage a predetermined delay time after commanding the main contactor 406 to open to allow the load-side voltage to decay [See at least Burkman, 0046]. Burkman discloses that if the difference between the traction battery voltage and the load-side voltage is greater than a predetermined amount, then the main contactor 406 is likely opened as commanded [See at least Burkman, 0046]. See at least Fig. 5 in Burkman: Burkman discloses that operation 516 may be performed to open the contactors [See at least Burkman, 0058]. It will be appreciated that, if the contactors 406 open as commanded as disclosed in [Burkman, 0046], then this may be regarded as a shutdown mode) without outputting the status indicator (Burkman discloses that a diagnostic indication may be provided to indicate a shorted contactor condition-- for example, a diagnostic message or lamp may be output to a display to inform the operator that the contactor module should be serviced soon [See at least Burkman, 0051]. It will be appreciated by anyone of ordinary skill in the art that, if there is not a shorted contactor, then no diagnostic lamp or message indicating a shorted contactor will be displayed. Other references, such as [Gonzales, 0046 and 0048], cited elsewhere in this office action elaborate on this point even further) responsive to the rate of change of the voltage difference over each of a second predetermined number of consecutive time intervals falling outside of the predetermined range (See at least Fig. 4 in Burkman: Burkman discloses that, after commanding the main contactor 406 to open, the traction battery voltage may be compared to the load-side voltage a predetermined delay time after commanding the main contactor 406 to open to allow the load-side voltage to decay [See at least Burkman, 0046]. Burkman discloses that if the difference between the traction battery voltage and the load-side voltage is greater than a predetermined amount, then the main contactor 406 is likely opened as commanded [See at least Burkman, 0046]).

Regarding claim 19, Burkman in view of Wolft teaches The method of claim 18, wherein the second predetermined number of consecutive time intervals is different than the predetermined number of consecutive time intervals (See at least Fig. 2 in Wolft: Wolft teaches that inability to close a traction battery relay may be detected by considering the time it takes until a limit voltage below the output voltage 18 of the high-voltage battery voltage 2 is reached, since If the high-voltage supply is disconnected at the time 20 and the discharge switching means 14 is closed and if the threshold voltage 19 is attained at the time 21, then the difference between the times 20 and 21 is considered [See at least Wolft, 0033].  Wolft teaches that if this time difference exceeds a threshold time (which may be regarded as applicant’s “predetermined number of consecutive time intervals”), then a malfunction has occurred, and that in this way, malfunctions the first type can be detected, wherein a discharge is not possible at all [See at least Wolft, 0033]. Wolft further teaches that a malfunction of the first type may occur when the switching means 8 and 11 of the high-voltage battery 2 can no longer be opened [See at least Wolft, 0034]. Wolft further teaches that the battery 2 sends a CAN signal when switching means 8 and 11 are opened [See at least Wolft, 0034].
The situation in which the malfunction is not detected may be regarded as occurring during applicant’s “second predetermined number of time intervals”, and it will be appreciated from [Wolft, 0033] that it is different in length from the time interval in which the malfunction occurs).

Regarding claim 20, Burkman in view of Wolft teaches The method of claim 17, wherein the predetermined number of consecutive time intervals defines a duration that is less than a time for the high-voltage bus voltage to decay below a low-voltage threshold (See at least Fig. 2 in Wolft: Wolft further teaches that it is now proposed to consider the time it takes until a limit voltage below the output voltage 18 of the high-voltage battery voltage 2 is reached, since If the high-voltage supply is disconnected at the time 20 and the discharge switching means 14 is closed and if the threshold voltage 19 is attained at the time 21, then the difference between the times 20 and 21 is considered [See at least Wolft, 0033]. Wolft teaches that if this time difference exceeds a threshold time, then a malfunction has occurred, and that in this way, malfunctions the first type can be detected, wherein a discharge is not possible at all [See at least Wolft, 0033]. It will be appreciated by anyone of ordinary skill in the art that the measured time between 20 and 21 is less than the measured time between 20 and times beyond 21).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668